Citation Nr: 0322526	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  95-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for a chronic stomach 
disorder, claimed as secondary to a chronic back disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant had inactive reserve service in the Maine Army 
National Guard from June 1971 to June 1991, which included 
active duty from August 1971 to December 1971 and multiple 
periods of active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA) thereafter.  This matter originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied the veteran's claims of entitlement to service 
connection.  The Board remanded the claims in October 1996.  
By a decision issued in July 1999, the Board denied the 
claims.  

The veteran appealed the Board's July 1999 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  Following enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which was signed into law in November 2000, the 
Court vacated the July 1999 Board decision, and remanded the 
matter to the Board for readjudication, by an Order issued in 
April 2001.  The Board remanded the claims to the RO in 
August 2001 for scheduling of a videoconference hearing 
requested by the veteran.  Thereafter, the Board conducted 
additional development, and the claims return to the Board 
following development.  



The videoconference Board hearing requested by the veteran 
was conducted in January 2002, with the undersigned Veterans 
Law Judge sitting in Washington, D.C., and the veteran in 
Togus, Maine.  During that videoconference hearing, the 
veteran withdrew from his appeal claims of entitlement to 
service connection for a liver disorder and for an irregular 
heart beat, claimed as secondary to a chronic back disorder.  
The transcript of that videoconference hearing has been 
reduced to writing, and the veteran's withdrawal of those 
claims is valid.  38 C.F.R. § 20.204(c) (2002).  The claims 
remaining on appeal are listed on the title page of this 
REMAND.


REMAND

Following the Court's April 2001 Order vacating the Board's 
July 1999 decision, the Board, by action undertaken in April 
2002, initiated additional development of the claim, 
primarily obtaining additional clinical records.  The veteran 
has received notice of the enactment of the VCAA, including 
in VA's November 2000 motion to vacate the Board's July 1999 
decision and in the Court's April 2001 Order granting that 
motion.  Although the Board has directed additional 
examinations and has essentially met all duties to the 
veteran that are required under the VCAA, nevertheless, the 
Court requires that explicit notice of enactment of the VCAA 
and the provisions of that Act be provided.  E.g., Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  No specific 
notification, other than the documents submitted to the 
Court, has been issued to the veteran by VA.

The RO has not considered the additional evidence obtained by 
the Board or submitted to the Board by the veteran's 
attorney.  Waiver of such review has also not been submitted.  
Given the decision of the United States Court of Appeals for 
the Federal Circuit in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board concludes that the notices 
provided with the Board's development of the issues are not 
sufficient to meet all due process concerns and that further 
action by the RO is necessary.

Accordingly, the case is remanded for the following actions:

1.  The veteran should be notified of the enactment 
of the VCAA, of his responsibilities under the Act, 
and of VA's duties and responsibilities under the 
Act.  The veteran should be notified of the types 
of evidence which would be relevant to substantiate 
his claims, and should be advised of alternative 
types of evidence he may submit or identify.  The 
veteran should be advised of the period of time in 
which he may timely submit or identify evidence 
which might substantiate his claims.  

2.  After the preceding has been accomplished and 
further development as may be subsequently deemed 
necessary undertaken, the veteran's claims should 
be re-adjudicated.  If a decision regarding any 
benefit sought on appeal remains adverse to the 
veteran, he and his attorney should be furnished a 
supplemental statement of the case (SSOC).  The 
veteran and his attorney should be afforded the 
applicable period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).

